 1                                                      THE HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6

 7
                           IN THE UNITED STATES DISTRICT COURT
 8                   IN AND FOR THE WESTERN DISTRICT OF WASHINGTON

 9

10    JEVON R. PINES,
                                                         Case No. 2:21-cv-00585-JLR
11                                     Plaintiff,
                                                         STIPULATED MOTION AND
12    v.                                                 [PROPOSED] ORDER EXTENDING
                                                         TIME TO FILE ANSWER TO
13    TIMOTHY MCMURRICK; SCOTT                           PLAINTIFF’S FIRST AMENDED
      ATTAWAY; STEVEN WHIDBY; DEAN                       COMPLAINT
14    OWENS; CITY OF KENT; and KING
      COUNTY, DEPARTMENT OF ADULT &                      Noted for June 3, 2021
15    JUVENILE DETENTION,

16                                     Defendants.

17

18          Plaintiff Jevon R. Pines (“Plaintiff”), and Defendants Timothy Mcmurrick, Scott Attaway,

19   Steven Whidby, and Dean Owens (“Individual Defendants”), through their undersigned counsel,

20   stipulate and agree as follows:

21          1. On April 30, 2021, Plaintiff filed a Complaint against Defendants Timothy McMurrick,

22   Scott Attaway, Steven Whidby, Dean Owens, City of Kent, and King County, Department of Adult

23   & Juvenile Detention (Dkt. 1).
      STIPULATED MOTION AND [PROPOSED]
24    ORDER EXTENDING TIME TO FILE ANSWER                                           LAW OFFICES
                                                                                CALFO EAKES LLP
      TO PLAINTIFF’S FIRST AMENDED                                       1301 SECOND AVENUE, SUITE 2800
      COMPLAINT                                                          SEATTLE, WASHINGTON 98101-3808
25    (Case No. 2:21-cv-00585-JLR) - 1
                                                                        TEL (206) 407-2200 FAX (206) 407-2224
 1           2. On May 24, 2021, Plaintiff filed a First Amended Complaint (Dkt. 5). Pursuant to FRCP

 2   15(a)(3), the deadline for responding to that complaint is June 7, 2021, for Individual Defendants

 3   McMurrick, Owens, and Whidby, who had been previously served with the original complaint.

 4           3. Also on May 24, 2021, counsel agreed to accept service for Individual Defendant Attaway,

 5   who had not previously been served. The deadline for Defendant Attaway’s response is thus June 14,

 6   2021.

 7           4. In order to allow Individual Defendants, who share the same counsel, to file a single

 8   response to the Amended Complaint and allow their counsel adequate time to receive and review

 9   relevant materials before responding, the Individual Defendants seek to have the deadline for their

10   response set as June 14, 2021.

11           5. Based on the foregoing, the parties hereby stipulate and agree that the deadline for the

12   Individual Defendants to answer, move or otherwise respond to Plaintiff’s First Amended Complaint

13   should be June 14, 2021.

14           Respectfully submitted this 3rd day of June, 2021.

15     THE HORNBUCKLE FIRM                               CALFO EAKES LLP

16
       By __/s/ Jacey Liu_____________________           By s/_Tyler Weaver _____________
17     Jacey Liu, WSBA #43207                            Tyler Weaver, WSBA# 29413
       Stephen Hornbuckle, WSBA #39065                   1301 Second Avenue, Suite 2800
18     1408 140th Place N.E., Suite 250                  Seattle, WA 98101
       Bellevue, WA 98007                                (206) 407-2218 | Phone
19     (425) 679-0742 | Phone                            (206) 407-2224 | Fax
       Email: jacey@thehornbucklefirm.com                Email: tylerw@calfoeakes.com
20            shornbuckle@thehornbucklefirm.com
                                                         Attorney for Defendants Timothy
21                                                       McMurrick, Scott Attaway, Steven Whidby,
                                                         and Dean Owens
22

23
      STIPULATED MOTION AND [PROPOSED]
24    ORDER EXTENDING TIME TO FILE ANSWER                                              LAW OFFICES
                                                                                   CALFO EAKES LLP
      TO PLAINTIFF’S FIRST AMENDED                                          1301 SECOND AVENUE, SUITE 2800
      COMPLAINT                                                             SEATTLE, WASHINGTON 98101-3808
25    (Case No. 2:21-cv-00585-JLR) - 2
                                                                           TEL (206) 407-2200 FAX (206) 407-2224
 1                                           ORDERED

 2          Having reviewed the foregoing Stipulation and good cause appearing therefore:

 3          IT IS HEREBY ORDERED that Defendants Timothy Mcmurrick, Scott Attaway, Steven

 4   Whidby, and Dean Owens are given leave to file their response to Plaintiff’s First Amended

 5   Complaint, by June 14, 2021.

 6   IT IS SO ORDERED this 8th day of June, 2021

 7

 8

 9

10
                        A
                    THE HONORABLE JAMES L. ROBART
                    UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23
      STIPULATED MOTION AND [PROPOSED]
24    ORDER EXTENDING TIME TO FILE ANSWER
      TO PLAINTIFF’S FIRST AMENDED
      COMPLAINT
25    (Case No. 2:21-cv-00585-JLR) - 3
